DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-25, drawn to a composition, classified in CPC C09G1/02.
II.	Claims 26, drawn to a method, classified in CPC H01L21/3212.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed in Invention I can be used in a materially different process of using that product such as for polishing a substrate that does not comprise cobalt.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions require a different field of search (for example, searching different classes/groups or electronic resources, or employing different search queries); and
(c) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with Mr. Tony Zhang on March 30, 2021, a provisional election was made without traverse to prosecute the invention of I, claims 1-25.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 26 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Specifically, in claim 1, 
“a barrier film removal rate enhancer” is interpreted as “a compound for enhancing barrier film removal rate”, 

“a cobalt removal rate enhancer” is interpreted as “a compound for enhancing cobalt removal rate”, and
“a cobalt corrosion inhibitor” is interpreted as “a compound for inhibiting cobalt corrosion”.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 11-12, 15-20 and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi et al. (EP3257910).
Regarding claim 1, Shi discloses a polishing composition (abstract), comprising: an abrasive (paragraph 0043); optionally, a pH adjuster (paragraph 0060); a barrier film removal rate enhancer (tricine, paragraph 0058); a TEOS removal rate inhibitor (polylysine, paragraph 0058); a cobalt removal rate enhancer (glycine, paragraph 0058); an azole-containing corrosion inhibitor (benzotriazole, paragraph 0052); and a cobalt corrosion inhibitor (anionic surfactant, paragraph 0066); wherein the barrier film removal rate enhancer is different from the cobalt removal rate enhancer (tricine vs. glycine, paragraph 0058).
Regarding claim 2, Shi discloses wherein the abrasive is silica (paragraph 0044).
Regarding claim 3, Shi discloses wherein the abrasive is in an amount of from about 0.1% to about 2.5% by weight of the composition (paragraph 0043).
Regarding claim 4, Shi discloses wherein the composition comprises the pH adjustor and the pH adjustor is sodium hydroxide (paragraph 0061).
Regarding claim 5, Shi discloses wherein the pH adjuster in an amount of from about 0.01% to about 0.5% by weight of the composition (paragraph 0060).
Regarding claim 6, Shi discloses wherein the barrier film removal rate enhancer is tricine (paragraph 0058).
Regarding claim 7, Shi discloses wherein the barrier film removal rate enhancer is in an amount of from about 0.825% to about 1.65% by weight of the composition (paragraph 0057).

Regarding claim 11, Shi discloses wherein the TEOS removal rate inhibitor is a cationic polymer (polylysine, paragraph 0058).
Regarding claim 12, Shi discloses wherein the cationic polymer is polylysine (paragraph 0058).
Regarding claim 15, Shi discloses wherein the TEOS removal rate inhibitor in an amount of from about 0.825% to about 1.65% by weight of the composition (paragraph 0057).
Regarding claim 16, Shi discloses wherein the cobalt removal rate enhancer is glycine (paragraph 0058).
Regarding claim 17, Shi discloses wherein the cobalt removal rate enhancer is in an amount of from about 0.825% to about 1.65% by weight of the composition (paragraph 0057).
Regarding claim 18, Shi discloses wherein the azole-containing corrosion inhibitor is benzotriazole (paragraph 0052).
Regarding claim 19, Shi discloses wherein the azole-containing corrosion inhibitor in an amount of from about 0.05% to about 0.15% by weight of the composition (paragraph 0051).
Regarding claim 20, Shi discloses wherein the cobalt corrosion inhibitor is an anionic surfactant (paragraph 0066).

Regarding claim 23, Shi discloses wherein the composition comprises: the abrasive in an amount of from about 0.1% to about 2.5% by weight of the composition (paragraph 0043); the pH adjuster in an amount of from about 0.05% to about 0.5% by weight of the composition (paragraph 0060); the barrier film removal rate enhancer in an amount of from about 0.825% to about 1.65% by weight of the composition (paragraph 0057); the TEOS removal rate inhibitor in an amount of from about 0.0025% to about 0.05% by weight of the composition (paragraph 0063); the cobalt removal rate enhancer is in an amount of from about 0.825% to about 1.65% by weight of the composition (paragraph 0057); the azole-containing corrosion inhibitor in an amount of from about 0.05% to about 0.15% by weight of the composition (paragraph 0051); and the cobalt corrosion inhibitor in an amount of from about 0.0025% to about 0.025% by weight of the composition (paragraph 0065).
Regarding claim 24, Shi discloses wherein the pH of the composition is between about 7.5 and about 8.5 (paragraph 0041).
Regarding claim 25, Shi discloses polishing composition (abstract), comprising: an abrasive (paragraph 0043); optionally, a pH adjuster (paragraph 0060); an organic acid (tricine, paragraph 0058); an amino acid (glycine, paragraph 0058); a cationic polymer (polylysine, paragraph 0058); an azole-containing corrosion inhibitor (benzotriazole, paragraph 0052); and an anionic surfactant (paragraph 0066); wherein the organic acid is different from the amino acid (tricine vs. glycine, paragraph 0058).
Claims 1 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hains et al. (US20180244956).
Regarding claim 1, Hains discloses a polishing composition (abstract), comprising: an abrasive (paragraph 0039); a barrier film removal rate enhancer (acetate, which is a salt of acetic acid, paragraph 0088); a TEOS removal rate inhibitor (triethanolamine, paragraph 0086); a cobalt removal rate enhancer (benzoic acid, paragraph 0060); an azole-containing corrosion inhibitor (aminotriazole, paragraph 0053); and a cobalt corrosion inhibitor (anionic surfactant, paragraph 0080); wherein the barrier film removal rate enhancer is different from the cobalt removal rate enhancer (acetate vs. benzoic acid, paragraphs 0088 and 0060).
Regarding claim 9, Hains discloses wherein the alkanolamine is a tertiary amine (triethanolamine, paragraph 0086).
Regarding claim 10, Hains discloses wherein the alkanolamine is triethanolamine (paragraph 0086).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (EP3257910) as applied to claim 11 above, in view of Kimura (US20090209104).
Regarding claim 14, Shi discloses wherein the cationic polymer polylysine (paragraph 0058).  Shi is silent about the number average molecular weight for polylysine.  However, Kimura discloses that polylysine used in polishing slurries has average molecular weight of 500 g/mol or more (paragraph 0055), which encompasses the range recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Allowable Subject Matter
Claims 13 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 21, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a polishing composition wherein the anionic surfactant comprises one or more phosphate groups and one or more of the following: a six to twenty four carbon alkyl chain, zero to eighteen ethylene oxide groups, or a combination of a six to twenty four carbon alkyl chain and multiple ethylene oxide groups, in the context of the instant claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/JIONG-PING LU/
Primary Examiner, Art Unit 1713